Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/18/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-19) are pending. Claims 10 and 12-19 were examined in response to an election requirement in a Non-final dated 1/27/2022.
This office action is in response to Applicant’ amendment dated 4/26/2022. Claims 10, 12-14, 16-17 and 19 are being examined.  

CLAIM INTERPRETATION
Claim interpretation of “thermal conductive member” as stated in the last office action is not being repeated here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 20040261946) in view of  Perez et al (US 201702407788) and Morioka et al (US 20070146961).
Endoh et al  disclose a plasma processing apparatus (Fig1), a first electrostatic chuck (25a), a second electrostatic chuck on an outer periphery of the first electrostatic chuck (25b), an edge ring which is provided on the second electrostatic chuck (30), at least a portion of which is made of a conductive member (Para 111), a thermal conductive member which is arranged between the second electrostatic chuck and the edge ring (30a); and an electrode for edge ring to which a voltage for electrostatically attracting the edge ring is applied (25d).
Endoh et al do not disclose that the thermal conductive member is a polymer sheet containing silicon with an added high dielectric material. 
Perez et al disclose thermally conductive dielectric films (Para [0003]) which include thermally conductive fillers dispersed in polymeric layer (Abstract and Para [0015-0019]). Exemplary fillers are dielectric materials including silicon based as silicon oxide, silicon nitride and silicon carbide and may contain thermally conductive dielectrics like alumina, aluminum nitride etc. or a mixture of them (Para [0027]). The film made in the form of sheets could have various thickness (Para [0043]).
It would have been obvious for one of ordinary skill in the art to have used a thermally conductive sheet taught by Perez for a thermal conductive member since it would include high dielectric material, and high thermal conductivity. As taught by Morioka et al (see below:) such properties will make them suitable in an electrostatic chuck. 
Regarding claim 12 the thermal conductive member 30a has no adhesiveness since electrostatic chucking is required to hold focus ring 30.
Regarding claim 13 the dielectric constant could be increased or decreased by the proportion and type of dielectric fillers. It is noted that Perez discloses the same type of fillers as mentioned in the specification.
Regarding claim 14 the thickness could from 25-500 microns (Perez Para [0039]).
Regarding claims 13 and 14 further, Morioka et al discuss requirement of a dielectric for an electrostatic chuck and state that, in the case of an electrostatic chuck using coulomb force, to increase the attraction force, the permittivity of a dielectric layer is increased, the thickness of a dielectric layer is reduced, or that the area of contact with a substrate is increased (Para 9).
Morioka et al teach that, the attraction force "F" of the electrostatic chuck per unit area can be expressed by the following equation: 
F=(e2 x  e0  x (V/d)2)/2 
where e is the relative permittivity of the material of the dielectric layer, e0 is the permittivity of vacuum, V is the voltage applied to the electrode, and d is the thickness of the dielectric layer.
It is noted that this equation is the same as stated in the specification at para 43.
Therefore, increasing the permittivity as high as possible, may be more than 20 and thickness lower as small as possible, may be smaller than 0.5mm (Also see para 29) would have been obvious.
Endoh also teaches low thickness for thermal conductive member (Para 114).
Also, attached is a tutorial about permittivity and includes a list of relative permittivities of materials including some dielectrics used in plasma processing apparatus. 
It is also seen from the tutorial that the dielectric constant could be increased a lot by the addition of Titanium Oxide (permittivity 86-173) as taught in Morioka et al or barium titanate (permittivity 1200-10000). 
Regarding claim 19 cooling medium flow is disclosed in Endoh et al (Fig 6, 9 or 10).

 Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 20040261946) in view of  Perez et al (US 201702407788) and Xu et al (US 20160379806) 
	Endoh et al in view of  Perez et al do not disclose a plasma resistive layer for thermal conductive member.
	Xu et al disclose a plasma processing apparatus comprising a processing chamber in which plasma is generated, an electrostatic chuck provided on the mounting table main body (104) and a bonding layer of polymer which is provided between the mounting table mam body and the electrostatic chuck and protected from consumption by the plasma (115).
	It would have been obvious to provide for plasma resistant film for the thermal conductive member for its longer use. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 20040261946) in view of  Perez et al (US 201702407788) and Sasaki et al (US 20160189994). 
	Endoh et al in view of  Perez et al do not disclose plurality of electrodes to hold the edge ring.
Sasaki et al disclose plurality of electrodes to hold the edge ring (Fig 2).
Since using two electrodes is an alternative way to electrostatically hold an edge ring, it would have been obvious for one of ordinary skill in the art at the time of invention to have used that in the apparatus of Endoh et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyagawa et al (US 8524005) includes thermal conductive member for an edge ring (Fig 1-39).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716